 

Exhibit 10.1

CTI BIOPHARMA CORP.

DIRECTOR COMPENSATION POLICY

Effective July 27, 2015

Directors of CTI BioPharma Corp., a Washington corporation (the “Company”), who
are not employed by the Company or one of its subsidiaries (“non-employee
directors”) shall be entitled to the compensation set forth below for their
service as a member of the Board of Directors (the “Board”) of the Company.
Except as provided in the next sentence, this policy supersedes all prior
policies or provisions of any equity plans concerning compensation of the
Company’s non-employee directors effective as of the date set forth above. This
policy does not, however, modify the terms of any equity or incentive award
granted by the Company prior to the date set forth above. The Board has the
authority to amend this policy from time to time.

Cash Compensation

Annual Retainer for Board Service

Each non-employee director shall be entitled to an annual cash retainer while
serving on the Board in the amount of $40,000 (the “Annual Retainer”). The
Company shall pay the Annual Retainer on a semi-annual basis, with half of the
Annual Retainer to be paid on each of the first business day of January and the
first business day of July.

Annual Retainer for Chairman of the Board Service

A non-employee director who serves as the Chair of the Board shall be entitled
to an annual cash retainer while serving in that position in the amount of
$75,000 (the “Chair of the Board Retainer”). The Company shall pay the Chair of
the Board Retainer on a semi-annual basis, with half of the Chair of the Board
Retainer to be paid on each of the first business day of January and the first
business day of July.

Board Committee Chair Retainer

A non-employee director who serves as the Chair of the Audit Committee, the
Compensation Committee or the Nominating and Corporate Governance Committee
shall be entitled to an annual cash retainer while serving in that position in
the amount of $12,500 (the “Chair Retainer”). The Company shall pay the Chair
Retainer on a semi-annual basis, with half of the Chair Retainer to be paid on
each of the first business day of January and the first business day of July.

Board Meeting Attendance Fee

A non-employee director who attends a Board meeting, whether in person or
telephonic and regardless of length, will be entitled to a fee in the amount of
$2,750 (“Board Meeting Fee”) for each such meeting. The Company shall pay the
Board Meeting Fee in cash on a quarterly basis in

1

 

--------------------------------------------------------------------------------

 

arrears, with payment for a particular quarter to be made no later than ten
business days following the end of that quarter.

Board Committee Meeting Attendance Fee

A non-employee director who attends a Board committee meeting, whether in person
or telephonic and regardless of length or whether a meeting is scheduled on the
same day as a Board meeting, will be entitled to a fee in the amount of $1,250
(“Committee Meeting Fee”) for each such meeting. The Company shall pay the
Committee Meeting Fee in cash on a quarterly basis in arrears, with payment for
a particular quarter to be made no later than ten business days following the
end of that quarter.

Equity Compensation

Initial Equity Award for New Directors

A new non-employee director shall be granted an award of Company restricted
stock units (“RSUs”) in connection with joining the Board (an “Initial Award”).
The number of RSUs covered by an Initial Award will equal $100,000 divided by
the closing price of a share of Company common stock on the date of grant of the
award, rounded to the nearest whole share. An employee director who ceases to be
an employee, but who remains a director, will not receive an Initial Award.

Annual Equity Award for Continuing Board Members

On an annual basis, each non-employee director continuing on the Board shall be
granted an award of RSUs (an “Annual Award”). The number of RSUs covered by an
Annual Award will equal $100,000 ($125,000 in the case of a continuing
non-employee director who is then serving as the Chair of the Board), divided by
the closing price of a share of Company common stock on the date of grant of the
award, rounded to the nearest whole share.

Provisions Applicable to All Non-Employee Director RSU Awards

The date of grant of each RSU award shall be determined by the Board. Each RSU
award shall be granted under the Company’s 2007 Equity Incentive Plan, as
amended and restated, or any successor equity compensation plan approved by the
Company’s stockholders and in effect at the time of grant (as applicable, the
“Equity Plan”).  Each RSU award will be evidenced by and subject to the terms
and conditions of the Company’s standard form of RSU award agreement as in
effect on the date of grant of the award.

Each RSU is payable on a one-for-one basis in a share of Company common stock,
subject to vesting.  The RSUs subject to a particular non-employee director
award will be scheduled to vest on the date that is twelve months after the date
of grant of the award or, if earlier, immediately prior to the first annual
meeting of the Company’s shareholders at which one or more members of the Board
are to be elected and that occurs in the calendar year after the calendar year
in which the award is granted.  

2

 

--------------------------------------------------------------------------------

 

In addition, the RSUs subject to a particular non-employee director’s award (as
well as any stock options and restricted stock awards granted to the
non-employee director under prior versions of this policy), to the extent then
outstanding and unvested, shall become fully vested in the event of a Change in
Control (as such term is defined in the applicable Equity Plan under which the
award was granted or, if not so defined, as defined in the applicable award
agreement) that occurs while such non-employee director is a member of the
Board.

Expense Reimbursement

All non-employee directors shall be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business. The Company shall
also reimburse directors for attendance at director continuing education
programs that are relevant to their service on the Board and which attendance is
pre-approved by the Chair of the Nominating and Corporate Governance Committee
or Chair of the Board. The Company shall make reimbursement to a non-employee
director within a reasonable amount of time following submission by the
non-employee director of reasonable written substantiation for the expenses (and
in all events not later than the end of the year following the year in which the
related expense was incurred).

 

3

 